         Case 2:20-cv-00089-BSM Document 18 Filed 01/04/21 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF ARKANSAS
                              DELTA DIVISION

BRUCE JEFFERS                                                                  PLAINTIFF
REG #13379-029

v.                          CASE NO. 2:20-CV-00089-BSM

UNITED STATES OF AMERICA                                                     DEFENDANT

                                          ORDER

       United States Magistrate Judge Patricia Harris’s proposed findings and

recommendations [Doc. No. 16] have been received, and are hereby adopted. Bruce Jeffers’s

lawsuit cannot proceed because the Inmate Accident Compensation Act (IACA) is the

exclusive statutory remedy for a prisoner’s workplace injuries, and as such the court lacks

subject matter jurisdiction over his claims. Therefore, the government’s motion to dismiss

[Doc. No. 9] is granted and this case is dismissed without prejudice. Jeffers’s motion for the

government to turn over requested discovery [Doc. No. 15] is denied as moot.

       IT IS SO ORDERED, this 4th day of January, 2021.


                                                    ________________________________
                                                    UNITED STATES DISTRICT JUDGE
